ON REHEARING.
                          ON REHEARING.
Because of an equally divided court, the decree of the circuit court was affirmed in 287 Mich. 580. Rehearing was granted by this court on March 10, 1939, and the case was reargued. Reconsideration of the issues presented and the arguments of counsel do not indicate any reason for the departure from the views expressed in the reported opinion. On rehearing, the decree of the circuit court is again affirmed, with costs to appellee.
BUTZEL, C.J., and SHARPE and McALLISTER, JJ., concurred with BUSHNELL, J.